Citation Nr: 1509658	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from January 1983 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied reopening the claim for fibromyalgia.

In April 2010, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled in July 2013 at the RO.  The Veteran did not attend the hearing nor did she provide any reason for her failure to attend.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision, service connection for fibromyalgia was denied on the basis that the evidence of record failed to establish a current diagnosis of fibromyalgia.

2.  Evidence received subsequent to the August 2001 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for fibromyalgia.


CONCLUSIONS OF LAW

1.  The August 2001 RO rating decision denying service connection for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received since the RO's August 2001 rating decision; thus, the claim for service connection for fibromyalgia is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2009 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  The September 2009 letter also contained the information regarding reopening new and material claims.  That letter identified the reasons and bases for the denial of the claimed disability.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  

The Veteran was provided with a VA examination for her fibromyalgia in March 20010.  Normally, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, when claimant had not presented new and material evidence to reopen a previously denied claim, and thus not triggered the duty to conduct an examination, the Court has held that the adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim.  Woehlaert v. Nicholson, 21 Vet.App. 456 (2007); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran's claim of entitlement to service connection for fibromyalgia was denied in August 2001 as the record did not contain evidence of a current diagnosis of fibromyalgia.  While the Veteran's STRs contain a reference to a history of fibromyalgia, the RO determined that there was no evidence that the Veteran was ever diagnosed with fibromyalgia during her active service.  Of equal import, the RO observed that the record contained no evidence of any symptoms, complaints, or treatment for fibromyalgia after her separation from service.  She did not appeal that decision, nor did she submit any evidence at all within a year of the August 2001 rating decision.  See 38 C.F.R. §3.156(b).  The August 20001 decision thereby became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran filed a new claim to reopen in March 2008.  Evidence submitted in the petition reopen includes VA treatment records, the report of a March 2010 VA examination, and personal statements from the Veteran.  

The treatment records are "new" but not material.  They fail to any evidence of complaints, treatment or diagnosis of fibromyalgia. 

The Veteran was afforded a VA examination in March 2010 regarding her alleged fibromyalgia.  The examination included a review of the claims file, interview of the Veteran, and physical examination.  The Veteran reported that she was unsure that she had a diagnosis of fibromyalgia as she did not take any medications or see a specialist for treatment.  On examination, she had eight out of eighteen tender points.  The examiner concluded that there were no clinical objective findings for fibromyalgia.  In other words, the evidence does not support a finding that the Veteran has or had fibromyalgia any time during the appeals period. 

Thus, while this evidence is "new" evidence, the VA examination does not raise a reasonable possibility of substantiating the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  Accordingly, the evidence received since the denial of the claim in August 2001 is not new and material, and reopening of service connection for fibromyalgia is not warranted.

The statements from the Veteran are neither new nor material.  She merely reasserts her belief that she suffers from fibromyalgia.  The assertion that the Veteran experiences fibromyalgia is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied 2007.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Indeed, as noted above, the Veteran reported to the VA examiner that she was unsure that she had a diagnosis of fibromyalgia as she did not take any medications or see a specialist for treatment.

In summary, the element which was missing at the time of the August 2001 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for fibromyalgia may not be reopened.  The benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for fibromyalgia.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


